                                                                   Case 3:19-cv-00652-LRH-CLB Document 19 Filed 02/10/20 Page 1 of 2



                                                               1 ANTHONY L. HALL, ESQ.
                                                                 Nevada Bar No. 5977
                                                               2 AHall@SHJNevada.com
                                                                 RICARDO N. CORDOVA, ESQ.
                                                               3 Nevada Bar No. 11942
                                                                 RCordova@SHJNevada.com
                                                               4 SIMONS HALL JOHNSTON PC
                                                                 6490 S. McCarran Blvd., Ste. F-46
                                                               5 Reno, Nevada 89509
                                                                 Telephone: (775) 785-0088
                                                               6 Attorneys for Defendants Diamond Dolls of Nevada, LLC,
                                                                 dba Spice House, Jamy Keshmiri, and Kamy Keshmiri
                                                               7

                                                               8

                                                               9

                                                              10
                                                                                               UNITED STATES DISTRICT COURT
                                                              11
                                                                                                     DISTRICT OF NEVADA
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13 CHELSEA LONG,
                               Phone: (775) 785-0088




                                                                                                                  CASE NO.: 3:19-cv-00652-LRH-CBC
                                  Reno, NV 89509




                                                              14                        Plaintiff,

                                                              15 v.
                                                                                                                    STIPULATION AND [PROPOSED]
                                                              16 DIAMOND DOLLS OF NEVADA, LLC,                    ORDER EXTENDING DEADLINE FOR
                                                                 dba SPICE HOUSE, JAMY KESHMIRI,                     DEFENDANTS TO ANSWER OR
                                                              17 KAMY KESHMIRI, CLIFTON KYLE                      OTHERWISE PLEAD TO THE SECOND
                                                                 SMITH and DOES I-X,                                    AMENDED COMPLAINT
                                                              18                                                           [First Request]
                                                                                   Defendants.
                                                              19

                                                              20         Plaintiff Chelsea Long (“Plaintiff” or “Long”) and Defendants Diamond Dolls of Nevada,

                                                              21 LLC dba Spice House, Jamy Keshmiri, and Kamy Keshmiri (collectively, when possible,

                                                              22 “Defendants”), by and through their respective counsel, hereby submit the following Stipulation and

                                                              23 [Proposed] Order to Extend Deadline for Defendants to Respond to Complaint. Defendants seek a

                                                              24 fourteen (14) day extension to answer or otherwise respond to the Plaintiffs’ Second Amended

                                                              25 Complaint. This request is made in good faith, is not made for the purpose of delay, and will not

                                                              26 result in any undue delay or prejudice. Accordingly, the Parties have agreed and stipulate that the

                                                              27 deadline for Defendants to answer or otherwise respond to Plaintiff’s Second Amended Complaint

                                                              28 ///

                                                                                                             Page 1 of 2
                                                                   Case 3:19-cv-00652-LRH-CLB Document 19 Filed 02/10/20 Page 2 of 2



                                                               1 will be on or before February 27, 2020.

                                                               2
                                                                   RESPECTFULLY SUBMITTED,
                                                               3

                                                               4
                                                                    DATED this 10th day of February, 2020.          DATED this 10th day of February, 2020.
                                                               5
                                                                    BY:     /s/ Mark Mausert, Esq.              .   BY:      /s/ Anthony L. Hall, Esq.         .
                                                               6          MARK MAUSERT, ESQ.                               ANTHONY L. HALL, ESQ.
                                                                          Nevada Bar No. 2398                              Nevada Bar No. 5977
                                                               7          mark@markmausertlaw.com                          AHall@SHJNevada.com
                                                                          729 Evans Avenue                                 RICARDO N. CORDOVA, ESQ.
                                                               8          Reno, Nevada 89512                               Nevada Bar No. 11942
                                                                          Phone: (775) 786-5477                            RCordova@hollandhart.com
                                                               9          Fax: (775) 786-9658                              SIMONS HALL JOHNSTON PC
                                                                                                                           6490 S. McCarran Blvd., Ste. F-46
                                                              10          Attorneys for Plaintiff                          Reno, Nevada 89509
                                                                                                                           Telephone: (775) 785-0088
                                                              11
                                                                                                                           Attorneys for Defendants
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13                                    IT IS SO ORDERED.
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14

                                                              15                                    UNITED STATES DISTRICT/MAGISTRATE JUDGE

                                                              16

                                                              17                                    DATED:     February 11, 2020

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                             Page 2 of 2
